NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1953-15T3

KATHRYN ROBINSON,

        Petitioner-Respondent,

v.

FIRST ENERGY CORPORATION,

     Respondent-Appellant.
__________________________

              Argued February 7, 2018 - Decided August 2, 2018

              Before Judges Alvarez, Nugent and Currier.

              On appeal from the Department of Labor and
              Workforce Development, Division of Workers'
              Compensation, Claim Petition No. 2004-30601.

              Louis M. Masucci, Jr., argued the cause for
              appellant (Weiner Law Group, LLP, attorneys;
              Louis M. Masucci, Jr., on the brief).

              Danielle S. Chandonnet argued the cause for
              respondent (Shebell & Shebell, LLC, attorneys;
              Danielle S. Chandonnet, on the brief).

PER CURIAM

        This workers' compensation case comes before us a second

time, previously on petitioner Kathryn Robinson's appeal, now on
respondent   First   Energy   Corporation's   appeal.1   First    Energy

appeals from a December 10, 2015 order that denied its motion to

recover disability and medical benefits it had paid on petitioner's

behalf.    A Judge of Compensation ("JOC") denied First Energy's

motion for two reasons: first, First Energy did not, but should

have, filed an appeal or cross-appeal when petitioner appealed the

final order of dismissal; second, requiring petitioner to repay

the benefits would be inequitable and unjust.        We agree on both

grounds and dismiss this appeal as untimely.

       Petitioner had been employed by First Energy for thirteen

years when she suffered the emotional injury for which she sought

workers' compensation benefits.        The triggering event was her

encounter with two other employees as she drove onto First Energy's

employee parking lot to begin her work day.       The parking lot had

two entry locations, but plaintiff routinely disregarded them and

entered through a rear gate that company drivers used to exit the

lot.    As petitioner drove in, she encountered two meter readers

sitting in two pickup trucks, stopped side-by-side.         The meter


1
   The pleadings filed in the Department of Labor, Division of
Workers' Compensation, named the respondent there "First Energy
Corporation." In its answer to the claim petition, First Energy
Corporation entered nothing in the section of the form answer
entitled "Correct Name of Respondent If Incorrect."      For these
reasons, we use the name, "First Energy Corporation," even though
on appeal appellant has captioned its brief, "Jersey Central Power
and Light Company I/P/A First Energy Corporation."

                                   2                             A-1953-15T3
readers were talking, their pickup trucks facing petitioner's car

and blocking its path of travel.

     The ensuing events, including the reasons petitioner believed

the meter readers presented a danger to her and the extent of her

emotional reaction, are described in our opinion affirming the

dismissal of petitioner's claim petition, Robinson v. First Energy

and Second Injury Fund, No. A-0986-11 (App. Div. Sept. 11, 2014)

(slip op. at 3-5), and we need not repeat them.              We need only

point   out   First   Energy   disputed   a    compensable   accident   had

occurred.

     Shortly after petitioner filed an Employee's Claim Petition,

she filed a motion for temporary disability and medical benefits.

A JOC held a hearing and found a compensable event had occurred.

The JOC ordered First Energy to pay temporary disability benefits

and provide petitioner medical care.          First Energy filed a motion

for leave to appeal and stay the JOC's order.                The Appellate

Division denied the motion.

     First Energy began to pay the temporary disability and medical

benefits.     During the ensuing years, petitioner impleaded the

Second Injury Fund (the "Fund"), and First Energy successfully

moved to convert the temporary disability benefits to permanent

disability benefits.



                                    3                              A-1953-15T3
       Six   years     after     the    first        JOC's       decision    concerning

disability and medical benefits, a second JOC conducted a hearing

to   determine       the    extent,    if    any,     of    petitioner's      permanent

injuries.      The hearing was necessary because the Fund had not been

a party at the time of the first hearing concerning disability and

medical benefits.          Contrary to the first JOC's determination, the

second JOC determined petitioner had not met with a compensable

accident.      The second JOC also decided he had "no authority to

review [the first JOC's] decision as an appellate court," and

therefore did "not disturb [the] order," which was "no longer in

effect   due    to    the    ending    of     active       [medical]    treatment      and

temporary disability payments."                  The JOC entered a final Order of

Dismissal.

       Petitioner appealed from the final order.                     First Energy did

not.   Instead, First Energy filed a Law Division complaint against

petitioner     to    recover    $249,259.40          it    had   paid   on    behalf    of

petitioner in the Division of Workers' Compensation.                         At the same

time, First Energy filed a motion to proceed summarily to enter

judgment against petitioner.                Petitioner cross-moved to stay the

Law Division proceedings pending her appeal.                        The Law Division

judge denied both motions.              The judge concluded that absent a

JOC's finding petitioner had been unjustly enriched, the Superior



                                             4                                   A-1953-15T3
Court had no jurisdiction to grant a motion to proceed summarily

and enter a judgment.

     First Energy next filed a motion with the Appellate Division

seeking a limited remand.          The Appellate Division denied the

motion.    After the Appellate Division affirmed the final order

dismissing   petitioner's      claim   petition,      First   Energy   filed      a

motion in the Division of Workers' Compensation seeking to reopen

the case to obtain reimbursement of the benefits it had paid.

     A third JOC denied the motion.          The third JOC noted the first

JOC's order concerning temporary disability and medical benefits

was interlocutory.        Thus, in 2005, when the Appellate Division so

held,    First   Energy    preserved   its    right   to   appeal   the     order

concerning payment of temporary disability and medical benefits.

In addition, the workers' compensation order converting temporary

to permanent disability benefits "specifically preserved [First

Energy's] right to appeal [the] order at the conclusion of the

case by settlement or judgment."            First Energy should have filed

its appeal once a final order was entered dismissing petitioner's

claim.

     Notwithstanding his decision that First Energy's failure to

timely appeal could be fatal,              the third JOC addressed First

Energy's unjust enrichment claim.              He concluded it would be

inequitable and unjust to order petitioner to repay the benefits.

                                       5                                  A-1953-15T3
      The third JOC explained, "the Fund never is involved with

temporary     or   medical    benefits.     Their     sole   function    is    in

situations where petitioner is totally disabled based upon a

pre[-]existing condition in conjunction with the last compensable

accident."     The JOC explained that in such situations the Fund

"pay[s] permanent benefits after a period of time to relieve the

respondent     for   paying     all   benefits      for   the   remainder      of

petitioner's life."          For that reason, and as evidenced by the

second JOC's repeated reference to permanency in his opinion, the

second JOC was required to revisit compensability solely as it

affected his decision as to permanency.

      The third JOC further noted the first and second JOCs gave

contrary opinions concerning petitioner's credibility.              Had First

Energy timely appealed the first JOC's decision, case law and the

appropriate standard of review would have required deference to

his favorable credibility determination.            The third JOC concluded

petitioner was prejudiced by First Energy's failure to appeal from

the   final   workers'   compensation      order,    thereby    depriving     the

Appellate Division of the opportunity to consider "all components

of the claim together in an equitable sense."

      Lastly, the third JOC noted that to prevail on a claim of

unjust enrichment, First Energy was required to show petitioner's

retention of the benefits would be unjust.                   Emphasizing the

                                       6                                A-1953-15T3
remedial nature and broad application of the workers' compensation

system, the JOC found it would be unjust to require repayment of

$250,000    by   a   woman    suffering   from   a   very   serious   medical

condition,    "on    Social   Security    Disability,   indicative     of   her

inability to work," who did "absolutely nothing wrong," and who

was awarded benefits "pursuant to a court order after a full

hearing" before "[a]n experienced [JOC]."

     On     appeal,     First    Energy     acknowledges      the     Workers'

Compensation Act, N.J.S.A. 34:15-1 to -146, does not include a

provision that authorizes a JOC to order repayment of temporary

disability and medical benefits, but argues petitioner will be

unjustly enriched if she is not required to repay the benefits she

received.     First Energy also contends the third JOC misconstrued

the underlying facts and misapplied the law.

     Generally, "[a] person who has conferred a benefit upon

another in compliance with a judgment, or whose property has been

taken thereunder, is entitled to restitution if the judgment is

reversed or set aside, unless restitution would be inequitable."

Bernoskie v. Zarinsky, 394 N.J. Super. 421, 425 (App. Div. 2007)

(quoting Restatement (First) of Restitution §74 (Am. Law Inst.

1937)).     Here, the order upon which First Energy bases its claim

for unjust enrichment has not been reversed or set aside.                   The

second JOC expressly declined to do so.               Moreover, we do not

                                      7                                A-1953-15T3
disagree with the third JOC's decision that restitution under the

circumstances of this case would be inequitable.

     Even if restitution were not inequitable, however, First

Energy's appeal must be dismissed as untimely.   Appeals from final

judgments of the Division of Workers' Compensation must be taken

within forty-five days of their entry, R. 2:4-1(a), subject to

certain exceptions not applicable to this case.      A decision is

"considered final if it disposes of all issues as to all parties."

Silviera-Francisco v. Bd. of Educ., 224 N.J. 126, 136 (2016)

(citing Petersen v. Falzarano, 6 N.J. 447, 452-53 (1951); In re

Donohue, 329 N.J. Super. 488, 494 (App. Div. 2000)).     Here, the

second JOC's decision and order of dismissal disposed of all issues

as to all parties.

     A respondent may cross-appeal as of right. R. 2:3-4. "[T]his

rule by its 'as of right' language leaves no doubt that once the

judgment is appealed from, 'the entire assemblage of issues should

be and is available for adjudication.'"      Pressler & Verniero,

Current N.J. Court Rules, cmt. 1.1 on R. 2:3-4 (2018) (quoting

Fortugno Realty Co. v. Schiavone-Bonomo Corp., 39 N.J. 382, 388

(1963)).   A respondent may thus "cross-appeal the whole or any

part of a judgment against any other party to the cause." Fortugno

Realty Co., 39 N.J. at 388.   "Fragmented and possible inconsistent

results are thus avoided.     In this manner only may substantial

                                 8                          A-1953-15T3
justice be done, especially where the issues are manifold and the

parties numerous."    Ibid.

     In the case before us, when petitioner appealed from the

second JOC's final order of dismissal, First Energy should have

cross-appealed   to   challenge    the   first   JOC's   order   requiring

payment of temporary disability and medical benefits.             This is

particularly so considering the second JOC refused to vacate the

first JOC's decision and order.           "[I]t is a well-established

principle in this State that when the time for taking an appeal

has run the parties to the judgment have a vested right therein

which cannot subsequently be taken from them."            In re Hill, 241

N.J. Super. 367, 371 (App. Div. 1990) (alteration in original)

(quoting In re Pfizer, 6 N.J. 233, 239 (1951)).          "Where the appeal

is untimely, the Appellate Division has no jurisdiction to decide

the merits of the appeal."        Id. at 372 (citing Alberti v. Civil

Serv. Comm'n, 41 N.J. 147, 154 (1963)).

     As did the third JOC, we conclude First Energy should have

filed an appeal or cross-appeal within forty-five days of the

entry of the final order of dismissal in the Division of Workers'

Compensation.    Because it failed to do so, "the entire assemblage

of issues" became final once petitioner's appeal was decided.           See

Fortugno, 39 N.J. Super. at 388.         First Energy cannot avoid the



                                    9                              A-1953-15T3
finality of the case by engaging in post-appeal motion practice

in the trial court or the Division of Workers' Compensation.

    Appeal dismissed.




                              10                          A-1953-15T3